                  Case 1:16-cr-00447-PKC Document 184 Filed 01/21/20 Page 1 of 1



 Xavier R. Donaldson
                                         DONALDSON & CHILLIEST,                 LLP                  Ozro Thaddeus Wells
 Anthony S. Chilliesc                                  Attorneys at Law
                                                                                                    Paula Brown Donaldson
                                                 1825 Park Avenue, Suite 1102                            Jaye Ballard
•Member NY & NJ Bars                             New York, New York 10035                                Jason Fo~
                                                 Telephone: (212) 722-4900                               Of Counsel
                                                  Faosimile, (212) 722-4966



                                                                         January 21, 2020


          VIAECF
          Honorable P. Kevin Castel
          United States District Court Judge
          Southern District of New York
          500 Pearl Street
          New York, NY 10007

                               Re:     United States ofAmerica v. Eric Robinson
                                       16Cr447(PKC)

          Your Honor,

                 As you know I represent Mr. Robinson on the above-referenced matter scheduled
          for conference tomorrow January 22, 2020 at 10:30 A.M. With the consent of the
          Government, we are respectfully requesting said conference be adjourned to Tuesday
          January 28, 2020 at 11 A.M.

                        Thank you in advance for your consideration.


                                                                        Sincerely,

                                                                        DONALDSON & CHILLIEST, LLP


                                                                       ~Q.S)£
                                                                        Xavier R. Donaldson, Esq.
